Sutherland, J.
I dissent. No doubt the statutory or involuntary bankrupt proceeding passed the title to the property, as between the bankrupt firm and the assignees; but I cannot see why the well settled principle, that the courts of this state will not recognize and give effect to such a proceeding as against New York creditors, ought not to control our decision of this case. N o matter where the vessel was when the statutory assignment was made; she came here subsequently, and I think the New York creditor should have the benefit of the well settled principle referred to.
Judgment dismissing the complaint.
Leonard, GlerJee and Sutherland, Justices.]